[a1031rocketfuelrandywoot001.jpg]
ROCKET FUEL MANAGEMENT RETENTION AGREEMENT This Management Retention Agreement
(the “Agreement”) is made and entered into by and between Randy Wootton (the
“Executive”) and Rocket Fuel Inc. (the “Company”), effective as of the Effective
Date (defined below). The purpose of this Agreement is to provide assurances of
specified benefits to Executive whose employment is subject to being
involuntarily terminated under the circumstances described in this Agreement. 1.
Definitions. The following words and phrases, when the initial letter of the
term is capitalized, will have the meanings set forth in this Section 1, unless
a different meaning is plainly required by the context: 1.1. “Board” means the
Board of Directors of the Company. 1.2. “Cause” means, with respect to
Executive, (i) an unauthorized use or disclosure of the Company’s (or any
subsidiary’s or parent’s of the Company) confidential information or trade
secrets, which use or disclosure causes material harm to the Company; (ii) a
deliberate, material failure to comply with any of the written policies or rules
of the Company (or any employing subsidiary or parent of the Company); (iii)
conviction of, or plea of “guilty” or “no contest” to, a felony under the laws
of the United States or any state thereof; (iv) gross misconduct; (v) a
continued failure to perform assigned duties after receiving written
notification of such failure from the Board of Directors, provided that such
duties are those customarily performed by a person holding the position that
Executive holds immediately prior to the Change in Control Period (defined
below); or (vi) failure to cooperate in good faith with a governmental or
internal investigation of the Company (or any subsidiary or parent of the
Company) or its directors, officers or employees, if the Company has requested
the Executive’s cooperation. 1.3. “Change in Control” means the occurrence of
any of the following on or after the Effective Date of this Agreement: (a) A
change in the ownership of the Company which occurs on the date that any one
person, or more than one person acting as a group (“Person”), acquires ownership
of the stock of the Company that, together with the stock held by such Person,
constitutes more than fifty percent (50%) of the total voting power of the stock
of the Company; provided, however, that for purposes of this subsection, the
acquisition of additional stock by any one Person, who is considered to own more
than fifty percent (50%) of the total voting power of the stock of the Company
will not be considered a Change in Control; or (b) A change in the effective
control of the Company which occurs on the date that a majority of members of
the Board is replaced during any twelve (12) month period by Directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election. For purposes of this
subsection (b), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Change in Control; or DocuSign Envelope ID:
6B9025B7-A79C-4023-A2CF-02C98D7AD9F7DocuSign Envelope ID:
5D8A6CF9-F250-48CD-BE0E-74A976C1293C



--------------------------------------------------------------------------------



 
[a1031rocketfuelrandywoot002.jpg]
2 (c) a change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (c), the following will not constitute a change in the ownership of a
substantial portion of the Company’s assets: (A) a transfer to an entity that is
controlled by the Company’s stockholders immediately after the transfer, or (B)
a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or (4)
an entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a Person described in this subsection
(c)(B)(3). For purposes of this subsection (c), gross fair market value means
the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets. (d) For purposes of this definition, persons will be considered to be
acting as a group if they are owners of a corporation or other entity that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. (e) Notwithstanding the
foregoing, a transaction will not be deemed a Change in Control unless the
transaction qualifies as a change in control event within the meaning of Code
Section 409A, as it has been and may be amended from time to time, and any
proposed or final Treasury Regulations and Internal Revenue Service guidance
that has been promulgated or may be promulgated thereunder from time to time.
(f) Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction. 1.4. “Change in
Control Period” means the time period beginning on the date that is three (3)
months prior to the Change in Control and ending on the date that is twelve (12)
months following the Change in Control. 1.5. “Code” means the Internal Revenue
Code of 1986, as amended. 1.6. “Director” means a member of the Board. 1.7.
“Disability” means that the Executive has been unable to perform the Executive’s
duties as the result of the Executive’s incapacity due to physical or mental
illness, and such inability, at least twenty-six (26) weeks after its
commencement or 180 days in any DocuSign Envelope ID:
6B9025B7-A79C-4023-A2CF-02C98D7AD9F7DocuSign Envelope ID:
5D8A6CF9-F250-48CD-BE0E-74A976C1293C



--------------------------------------------------------------------------------



 
[a1031rocketfuelrandywoot003.jpg]
3 consecutive twelve (12) month period, is determined to be total and permanent
by a physician selected by the Company or its insurers and acceptable to the
Executive or the Executive’s legal representative (such agreement as to
acceptability not to be unreasonably withheld). Termination by the Company
resulting from Executive’s Disability may only be effected after at least thirty
(30) days’ written notice by the Company of its intention to terminate the
Executive’s employment. In the event that the Executive resumes the performance
of substantially all of the Executive’s duties hereunder before the termination
of the Executive’s employment becomes effective, the notice of intent to
terminate will automatically be deemed to have been revoked. 1.8. “Effective
Date” means the later of the date upon which the Company’s Board or a committee
thereof approves the Company entering into this form of Agreement, which date is
March 23, 2015, or the date Executive and the Company enter into this Agreement.
1.9. “Good Reason” means, the Executive’s resignation within thirty (30) days
following the end of the Cure Period (as defined below), following the
occurrence of one or more of the following without the Executive’s express
written consent: (a) a material reduction of Executive’s duties, position or
responsibilities, or the removal of Executive from such position and
responsibilities, either of which results in a material diminution of
Executive’s authority, duties or responsibilities, unless Executive is provided
with a comparable position (i.e., a position of equal or greater organizational
level, duties, authority, compensation and status); provided, however, that a
reduction in duties, position or responsibilities solely by virtue of the
Company being acquired and made part of a larger entity (as, for example, when
the Chief Executive Officer of the Company remains as such following a Change in
Control but is not made the Chief Executive Officer of the acquiring
corporation) will not constitute “Good Reason”; (b) a material reduction in
Executive’s base salary; or (c) a material relocation of the Executive’s
principal workplace, provided that a relocation of 35 miles or less, or a
relocation to the Executive’s home as his or her principal workplace, will not
be considered a material relocation. In addition, in order to qualify as Good
Reason, the Executive must not terminate employment with the Company without
first providing the Company with written notice of the acts or omissions
constituting the grounds for “Good Reason” within sixty (60) days of the initial
existence of the grounds for “Good Reason” and a reasonable cure period of
thirty (30) days following the date of written notice (the “Cure Period”), and
such grounds must not have been cured during such time. 1.10. “Involuntary
Termination” means a termination of employment of Executive under the
circumstances described in Section 2. 1.11. “Pre-CIC Period” means the portion
of the Change in Control Period that occurs prior to the Change in Control.
1.12. “Section 409A Limit” means two (2) times the lesser of: (i) Executive’s
annualized compensation based upon the annual rate of pay paid to Executive
during Executive’s taxable year preceding the Executive’s taxable year of the
Executive’s termination of employment as determined under, and with such
adjustments as are set forth in, Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1)
and any Internal Revenue Service guidance issued with respect thereto; or (ii)
the maximum amount that may be taken into account under a qualified DocuSign
Envelope ID: 6B9025B7-A79C-4023-A2CF-02C98D7AD9F7DocuSign Envelope ID:
5D8A6CF9-F250-48CD-BE0E-74A976C1293C



--------------------------------------------------------------------------------



 
[a1031rocketfuelrandywoot004.jpg]
4 plan pursuant to Section 401(a)(17) of the Code for the year in which
Executive’s employment is terminated. 1.13. “Severance Benefits” means the
compensation and other benefits that the Executive will be provided in the
circumstances described in Section 2. 1.14. “Share” means a share of the
Company’s common stock. 1.15. “Target Bonus” means either (i) the Executive’s
target bonus percentage or target commission percentage multiplied by the
Executive’s annual base salary, or (ii) the target bonus amount or target
commission amount (as applicable), in each case, as in effect for the Company’s
(or its successor’s) fiscal year in which the Executive’s Involuntary
Termination occurs. 2. Involuntary Termination. 2.1. Termination During the
Change in Control Period. If, during the Change in Control Period, (i) Executive
terminates his or her employment with the Company (or any parent or subsidiary
of the Company) for Good Reason, or (ii) the Company (or any parent or
subsidiary of the Company) terminates the Executive’s employment for a reason
other than Cause and other than death or Disability; or (iii) solely with
respect to Equity Award Vesting Acceleration, Executive’s employment is
terminated due to death or Disability, then, subject to the Executive’s
compliance with Section 4, as applicable, the Executive will receive the
following Severance Benefits from the Company: 2.1.1. Cash Severance Benefits.
With respect to the circumstances described in Section 2.1 (i) and (ii), a
lump-sum payment of cash severance equal to the sum of: (a) twelve (12) months
of the Executive’s annual base salary (as in effect immediately prior to (A) a
Change in Control (if Executive’s employment terminates on or after the Change
in Control), or (B) the Executive’s termination, whichever is greater) and (b)
100% of Executive’s Target Bonus for the Company fiscal year in which the
Executive’s employment terminated minus any bonus payments or commission
payments, as applicable actually paid to Executive prior to such termination for
such fiscal year’s performance. Subject to Section 5, such payment shall be made
on the Release Deadline Date (or, if Executive’s termination occurs during the
Pre-CIC Period, on the later of the Release Deadline Date or the date of the
Change in Control, subject to the provisions of Section 2.1.4); 2.1.2. Continued
Medical Benefits. With respect to the circumstances described in Section 2.1 (i)
and (ii), if the Executive, and any spouse and/or dependents of the Executive
(“Family Members”) has coverage on the date of the Executive’s Involuntary
Termination under a group health plan sponsored by the Company, the Company will
reimburse the Executive the total applicable premium cost for continued group
health plan coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”) for twelve (12) months following the Executive’s
employment termination, provided that the Executive validly elects and is
eligible to continue coverage under COBRA for the Executive and his or her
Family Members. Any COBRA reimbursements under this Agreement shall be made by
the Company to the Executive consistent with the Company’s normal expense
DocuSign Envelope ID: 6B9025B7-A79C-4023-A2CF-02C98D7AD9F7DocuSign Envelope ID:
5D8A6CF9-F250-48CD-BE0E-74A976C1293C



--------------------------------------------------------------------------------



 
[a1031rocketfuelrandywoot005.jpg]
5 reimbursement policy, provided that the Executive submits documentation to the
Company substantiating his or her payments for COBRA coverage. However, if the
Company determines in its sole discretion that it cannot provide the COBRA
reimbursement benefits without potentially violating applicable laws (including,
without limitation, Section 2716 of the Public Health Service Act and the
Employee Retirement Income Security Act of 1974, as amended), the Company will
in lieu thereof provide to the Executive a taxable lump sum payment equal to the
product of (1) to the monthly COBRA premium that the Executive would be required
to pay to continue the group health coverage in effect on the date of the
Executive’s termination of employment (which amount will be based on the premium
for the first month of COBRA coverage) multiplied by twelve (12) months
following the termination and (2) 1.5, which payment will be made regardless of
whether the Executive elects COBRA continuation coverage. Subject to Section 5,
any payment pursuant to the prior sentence shall be made on the Release Deadline
Date (or, if Executive’s termination occurs during the Pre-CIC Period, on the
later of the Release Deadline Date or the date of the Change in Control, subject
to the provisions of Section 2.1.4); and 2.1.3. Equity Award Vesting
Acceleration. With respect to the circumstances described in Section 2.1 (i) and
(ii), or (iii), 100% of the Shares subject to each of Executive’s then
outstanding stock options, stock appreciation rights, restricted stock units and
other Company equity compensation awards, including (subject to the provisions
of this paragraph) performance-based vesting full-value awards where the payout
is either a fixed number of Shares or zero Shares depending on whether the
performance metric is obtained, shall immediately accelerate vesting. With
respect to performance-based vesting full-value awards in which the performance
period has not been completed prior to the Executive’s termination date and
where the number of Shares earned is variable based upon the extent to which
performance milestones are reached (i.e., where the number of Shares earned
based upon achieving performance milestones can be more than one positive
number), each such award shall immediately accelerate vesting as described above
as if one hundred percent of the target performance levels had been achieved.
With respect to performance-based vesting full-value awards where the
performance period has been completed prior to the Executive’s termination date
and that remain subject to additional service-based vesting, such awards shall
accelerate as described above with respect only to the shares earned by virtue
of attaining the performance metrics during the performance period. Any Company
stock options and stock appreciation rights shall thereafter remain exercisable
following the Executive’s employment termination for the period prescribed in
the respective option and stock appreciation right agreements. Subject to
Section 5, any acceleration pursuant to this Section 2.1.3 shall occur upon (a)
with respect to any restricted stock, stock options and stock appreciation
rights, the date the Release becomes effective and irrevocable (or, if
Executive’s termination occurs during the Pre-CIC Period, on the later of the
date the Release becomes effective and irrevocable or the date of the Change in
Control, subject to the provisions of Section 2.1.4), and (b) with respect to
any restricted stock units, performance shares/units or similar equity awards,
on the Release Deadline Date (or, if Executive’s termination occurs during the
Pre-CIC Period, on the later of the Release Deadline Date or the date of the
Change in Control, subject to the provisions of Section 2.1.4). 2.1.4.
Interaction with Section 2.2. For the avoidance of doubt, the payments under
this Section 2.1 are in place of and not in addition to, any payments to which
Executive may have become entitled under Section 2.2. To the extent Executive
began receiving DocuSign Envelope ID:
6B9025B7-A79C-4023-A2CF-02C98D7AD9F7DocuSign Envelope ID:
5D8A6CF9-F250-48CD-BE0E-74A976C1293C



--------------------------------------------------------------------------------



 
[a1031rocketfuelrandywoot006.jpg]
6 payment under such Section 2.2, and, due to a Change in Control, becomes
eligible for payments under this Section 2.1, the payments previously made under
Section 2.2 shall be deemed to have been made under this Section 2.1. 2.2.
Termination Other Than During the Change in Control Period. If (i) Executive
terminates his or her employment with the Company (or any parent or subsidiary
of the Company) for Good Reason, or (ii) the Company (or any parent or
subsidiary of the Company) terminates the Executive’s employment for a reason
other than Cause and other than the Executive’s death or Disability, and such
termination occurs other than during the Change in Control Period, then, subject
to the Executive’s compliance with Section 4, the Executive will receive the
following Severance Benefits from the Company: 2.2.1. Cash Severance Benefits. A
lump-sum payment of cash severance equal to six (6) months of Executive’s annual
base salary. Subject to Section 5, such payment shall be made on the Release
Deadline Date; and 2.2.2. Continued Medical Benefits. If the Executive, and any
Family Members, has coverage on the date of the Executive’s Involuntary
Termination under a group health plan sponsored by the Company, the Company will
reimburse the Executive the total applicable premium cost for continued group
health plan coverage under COBRA for six (6) months following the Executive’s
employment termination, provided that the Executive validly elects and is
eligible to continue coverage under COBRA for the Executive and his or her
Family Members. Any COBRA reimbursements under this Agreement shall be made by
the Company to the Executive consistent with the Company’s normal expense
reimbursement policy, provided that the Executive submits documentation to the
Company substantiating his or her payments for COBRA coverage. However, if the
Company determines in its sole discretion that it cannot provide the COBRA
reimbursement benefits without potentially violating applicable laws (including,
without limitation, Section 2716 of the Public Health Service Act and the
Employee Retirement Income Security Act of 1974, as amended), the Company will
in lieu thereof provide to the Executive a taxable lump sum payment equal to the
product of (1) to the monthly COBRA premium that the Executive would be required
to pay to continue the group health coverage in effect on the date of the
Executive’s termination of employment (which amount will be based on the premium
for the first month of COBRA coverage) multiplied by six (6) months following
the termination, and (2) 1.5, regardless of whether the Executive elects COBRA
continuation coverage. Subject to Section 5, any payment pursuant to the prior
sentence shall be made on the Release Deadline Date. 3. Code Section 280G. 3.1.
Limitation on Payments. In the event that the payments and benefits provided for
in this Agreement or other payments and benefits payable or provided to the
Executive (i) constitute “parachute payments” within the meaning of Section 280G
of the Code and (ii) but for this Section 3, would be subject to the excise tax
imposed by Section 4999 of the Code (“Excise Tax”), then the Executive’s
payments and benefits under this Agreement or other payments or benefits (the
“Payment”) will be reduced to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the DocuSign Envelope ID:
6B9025B7-A79C-4023-A2CF-02C98D7AD9F7DocuSign Envelope ID:
5D8A6CF9-F250-48CD-BE0E-74A976C1293C



--------------------------------------------------------------------------------



 
[a1031rocketfuelrandywoot007.jpg]
7 total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount and no
portion of such Payment will be subject to the excise tax under Section 4999 of
the Code, the reduction will occur in the following order: (a) reduction of cash
payments in reverse chronological order (that is, the cash payment owed on the
latest date following the occurrence of the event triggering the excise tax will
be the first cash payment to be reduced); (b) cancellation of equity awards that
were granted “contingent on a change in ownership or control” within the meaning
of Code Section 280G (if two or more equity awards are granted on the same date,
each award will be reduced on a pro- rata basis); (c) reduction of the
accelerated vesting of equity awards in the reverse order of date of grant of
the awards (i.e., the vesting of the most recently granted equity awards will be
cancelled first and if more than one equity award was made to Executive on the
same date of grant, all such awards shall have their acceleration of vesting
reduced pro rata); and (d) reduction of employee benefits in reverse
chronological order (i.e., the benefit owed on the latest date following the
occurrence of the event triggering the excise tax will be the first benefit to
be reduced). In no event will the Executive have any discretion with respect to
the ordering of payment reductions. 3.2. Nationally Recognized Firm Requirement.
Unless the Company and the Executive otherwise agree in writing, any
determination required under this Section 3 will be made in writing by a
nationally recognized accounting or valuation firm (the “Firm”) selected by the
Board or a committee of the Board, whose determination will be conclusive and
binding upon the Executive and the Company for all purposes. For purposes of
making the calculations required by this Section 3, the Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Executive will furnish to the
Firm such information and documents as the Firm may reasonably request in order
to make a determination under this Section 3. The Company will bear all costs
for payment of the Firm’s services in connection with any calculations
contemplated by this Section 3. 4. Conditions to Receipt of Severance. 4.1.
Release Agreement. As a condition to receiving the Severance Benefits under this
Agreement, Executive will be required to sign and not revoke a separation and
release of claims agreement in a form reasonably satisfactory to the Company
(which may include an agreement not to disparage the Company, non-solicit
provisions and other standard terms and conditions) (the “Release”). In all
cases, the Release must become effective and irrevocable no later than the
sixtieth (60th) day following the date of the Executive’s Involuntary
Termination (the “Release Deadline Date”). If the Release does not become
effective and irrevocable by the Release Deadline Date, the Executive will
forfeit any right to the Severance Benefits. In no event will the Severance
Benefits be paid or provided until the Release becomes effective and
irrevocable. DocuSign Envelope ID: 6B9025B7-A79C-4023-A2CF-02C98D7AD9F7DocuSign
Envelope ID: 5D8A6CF9-F250-48CD-BE0E-74A976C1293C



--------------------------------------------------------------------------------



 
[a1031rocketfuelrandywoot008.jpg]
8 4.2. Timing of Severance Benefits. Provided that the Release becomes effective
and irrevocable by the Release Deadline Date and subject to Section 5, the
severance payments and benefits under this Agreement will be paid, or in the
case of installments, will commence, on the Release Deadline Date (such payment
date, the “Severance Start Date”), and any severance payments or benefits
otherwise payable to the Executive during the period immediately following the
Executive’s termination of employment with the Company through the Severance
Start Date will be paid in a lump sum to the Executive on the Severance Start
Date, with any remaining payments to be made as provided in this Agreement. 4.3.
Exclusive Remedy; Non-Duplication of Benefits. In the event of a termination of
Executive’s employment as set forth in Section 2.1 or Section 2.2 of this
Agreement, the provisions of Section 2 are intended to be and are exclusive and
in lieu of any other rights or remedies to which Executive or the Company
otherwise may be entitled, whether at law, tort or contract, in equity, or under
this Agreement (other than the payment of accrued but unpaid wages, as required
by law, and any unreimbursed reimbursable expenses). Executive hereby forfeits
and waives any rights to any severance or change in control benefits set forth
in any employment agreement or offer letter, other than the acceleration of
vesting provisions in any of Executive’s written equity compensation agreements,
which remain in full force and effect, and as provided by Section 14 below.
Notwithstanding any other provision in this Agreement to the contrary, if, after
the Effective Date, the Executive becomes entitled to any severance, change in
control or similar benefits outside of this Agreement by operation of applicable
law or under another policy, contract, or arrangement, his or her benefits under
this Agreement will be reduced by the value of the severance, change in control,
or similar benefits that the Executive receives by operation of applicable law
or under the policy, contract, or arrangement, all as determined by the Board or
a committee of the Board in its discretion. For the avoidance of doubt, earned
commissions and other wages due and payable upon termination are not similar
benefits. 4.4. No Mitigation. The Executive shall not be required to mitigate
the amount of any severance payments or benefits provided for under this
Agreement by seeking other employment nor shall any amounts to be received by
the Executive under this Agreement be reduced by any other compensation earned.
5. Section 409A. 5.1. Notwithstanding anything to the contrary in this
Agreement, no severance payments or benefits to be paid or provided to
Executive, if any, under this Agreement that, when considered together with any
other severance payments or separation benefits, are considered deferred
compensation under Section 409A of the Code, and the final regulations and any
guidance promulgated thereunder (“Section 409A”) (together, the “Deferred
Payments”) will be paid or provided until the Executive has a “separation from
service” within the meaning of Section 409A. Similarly, no severance payable to
Executive, if any, under this Agreement that otherwise would be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until the Executive has a “separation from service” within the meaning
of Section 409A. DocuSign Envelope ID:
6B9025B7-A79C-4023-A2CF-02C98D7AD9F7DocuSign Envelope ID:
5D8A6CF9-F250-48CD-BE0E-74A976C1293C



--------------------------------------------------------------------------------



 
[a1031rocketfuelrandywoot009.jpg]
9 5.2. It is intended that none of the severance payments or benefits under this
Agreement will constitute Deferred Payments but rather will be exempt from
Section 409A as a payment that would fall within the “short-term deferral
period” as described in Section 5.4 below or resulting from an involuntary
separation from service as described in Section 5.5 below. In no event will
Executive have discretion to determine the taxable year of payment of any
Deferred Payment. 5.3. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “specified employee” within the meaning of Section
409A at the time of the Executive’s separation from service (other than due to
death), then the Deferred Payments, if any, that are payable within the first
six (6) months following the Executive’s separation from service, will become
payable on the date six (6) months and one (1) day following the date of the
Executive’s separation from service. All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, in the
event of the Executive’s death following the Executive’s separation from
service, but before the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
the Executive’s death and all other Deferred Payments will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under this Agreement is intended to constitute a
separate payment under Section 1.409A-2(b)(2) of the Treasury Regulations. 5.4.
Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of Section 5.1
above. 5.5. Any amount paid under this Agreement that qualifies as a payment
made as a result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit will not constitute Deferred Payments for purposes of Section 5.1
above. 5.6. The foregoing provisions, and all payments and benefits provided
under this Agreement, are intended to comply with or be exempt from the
requirements of Section 409A so that none of the payments and benefits to be
provided under this Agreement will be subject to the additional tax imposed
under Section 409A, and any ambiguities or ambiguous terms herein will be
interpreted to so comply or be exempt. The Company and Executive agree to
consider in good faith amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid the imposition of
any additional tax or income recognition under Section 409A prior to actual
payments to Executive. 6. Withholdings. The Company will withhold from any
payments or benefits under this Agreement all applicable U.S. federal, state,
local and non-U.S. taxes required to be withheld and any other required payroll
deductions. 7. Term. The Agreement will become effective upon the Effective Date
and will terminate automatically upon the completion of all payments (if any)
under the terms of this Agreement. However, in the event that a Change in
Control has not occurred by the date that is DocuSign Envelope ID:
6B9025B7-A79C-4023-A2CF-02C98D7AD9F7DocuSign Envelope ID:
5D8A6CF9-F250-48CD-BE0E-74A976C1293C



--------------------------------------------------------------------------------



 
[a1031rocketfuelrandywoot010.jpg]
10 three (3) years following the Effective Date, this Agreement will terminate
automatically unless the term of this Agreement is extended by the parties,
provided, further, however, that if prior to the expiration of the term of this
Agreement, the Company enters into a definitive agreement (a “Definitive
Agreement”) with a third party (or third parties), the consummation of which
would result in a Change in Control (as defined in this Agreement), then the
term of this Agreement shall automatically be extended to twenty-four months
following the resulting Change in Control, unless the Definitive Agreement
terminates or is cancelled without resulting in a Change in Control, in which
case such extension shall not be effective. Moreover, this Agreement shall
survive the lapse of the term of this Agreement and shall be binding on both
parties with respect to any termination of Executive’s employment that triggers
Severance Benefits under Section 2 hereof that occurs prior to the lapsing of
the term of this Agreement.. Further, the decision by either party not to extend
the term of this Agreement will not by itself constitute a termination of
Executive’s employment by the Company other than for Cause or grounds for
Executive’s resignation for Good Reason, and unless determined otherwise by
Executive or the Company, after such non-renewal, Executive’s employment will
continue on an at-will basis outside of this Agreement and Executive will not be
eligible for any severance payments or benefits under this Agreement. 8. No
Enlargement of Employment Rights. Neither this Agreement, nor the making of any
benefit payment hereunder, will be construed to confer upon Executive any right
to continue to be an employee of the Company. The Company expressly reserves the
right to discharge any of its employees at any time, with or without cause.
However, as described in this Agreement, Executive may be entitled to benefits
pursuant to this Agreement depending upon the circumstances of his or her
termination of employment. 9. Successors. Any successor to the Company of all or
substantially all of the Company’s business and/or assets (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or other
transaction) will assume the obligations under this Agreement and agree
expressly to perform the obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” will include any successor to the Company’s business and/or assets
which become bound by the terms of this Agreement by operation of law, or
otherwise, and references to Executive’s termination of employment from the
Company will include termination of employment from the Company’s successor, and
all subsidiaries and parents of the Company or its successor. 10. Notices. All
notices, requests, demands and other communications called for under this
Agreement shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a
well-established commercial overnight service, or (iii) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successor at the following addresses, or
at such other addresses as the parties may later designate in writing: DocuSign
Envelope ID: 6B9025B7-A79C-4023-A2CF-02C98D7AD9F7DocuSign Envelope ID:
5D8A6CF9-F250-48CD-BE0E-74A976C1293C



--------------------------------------------------------------------------------



 
[a1031rocketfuelrandywoot011.jpg]
11 If to the Company: Rocket Fuel Inc. Pacific Shores Center 1900 Seaport
Boulevard Redwood City, CA 94063 Attn: General Counsel If to Executive: At the
last residential address known to the Company 11. Waiver. No provision of this
Agreement shall be modified, waived or discharged unless the modification,
waiver or discharge is agreed to in writing and signed by the Executive and by
an authorized officer of the Company (other than the Executive). No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.
12. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement. 13.
Arbitration. 13.1. The Company and Executive each agree that any and all
disputes arising out of the terms of this Agreement, Executive’s employment by
the Company, Executive’s service as an officer or director of the Company, or
Executive’s compensation and benefits, their interpretation and any of the
matters herein released, will be subject to binding arbitration under the
Federal Arbitration Act and the arbitration rules set forth in California Code
of Civil Procedure Sections 1280 through 1294.2, including Section 1281.8 (the
“Act”), and pursuant to California law, and shall be brought in Executive’s
individual capacity and not as a plaintiff, representative or class member in
any purported class, collective or representative proceeding. Notwithstanding
the foregoing, Executive understands that he or she may bring a proceeding as a
private attorney general as permitted by law. For the avoidance of doubt, the
Federal Arbitration Act governs this agreement and shall continue to apply with
full force and effect notwithstanding the application of procedural rules set
forth in the Act and California law. Disputes that the Company and Executive
agree to arbitrate, and thereby agree to waive any right to a trial by jury,
include any statutory claims under local, state, or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the Sarbanes-Oxley Act,
the Worker Adjustment and Retraining Notification Act, the Fair Labor Standards
Act, the California Fair Employment and Housing Act, the Family and Medical
Leave Act, the California Family Rights Act, the California Labor Code, claims
relating to employment status, classification and relationship with the Company,
claims of harassment, discrimination, and wrongful termination, and any
statutory or common law claims, and breach of contract, except as prohibited by
law. Executive also agrees to arbitrate any disputes arising out of or relating
to the interpretation or application of this agreement to arbitrate, but not
disputes about the enforceability, revocability or validity of this agreement to
arbitrate or any DocuSign Envelope ID:
6B9025B7-A79C-4023-A2CF-02C98D7AD9F7DocuSign Envelope ID:
5D8A6CF9-F250-48CD-BE0E-74A976C1293C



--------------------------------------------------------------------------------



 
[a1031rocketfuelrandywoot012.jpg]
12 portion hereof or the class, collective and representative proceeding waiver
herein. Notwithstanding the foregoing, Executive understands that nothing in
this agreement constitutes a waiver of Executive’s rights under Section 7 of the
National Labor Relations Act. The Company and Executive further understand that
this agreement to arbitrate also applies to any disputes that the Company may
have with Executive. However, claims for workers’ compensation benefits and
unemployment insurance (or any other claims where mandatory arbitration is
prohibited by law) are not covered by this arbitration agreement, and such
claims may be presented by the Executive to the appropriate court or government
agency. 13.2. Procedure. The Company and Executive agree that any arbitration
will be administered by Judicial Arbitration & Mediation Services, Inc.
(“JAMS”), pursuant to its Employment Arbitration Rules & Procedures (the “JAMS
Rules”), which are available from Human Resources. The Arbitrator will have the
power to decide any motions brought by any party to the arbitration, including
motions for summary judgment and/or adjudication, motions to dismiss and
demurrers, applying the standards set forth under the California Code of Civil
Procedure. The Arbitrator will have the power to award any remedies available
under applicable law, and the Arbitrator will award attorneys’ fees and costs to
the prevailing party, where provided by applicable law. The Company will pay for
any administrative or hearing fees charged by the Arbitrator or JAMS except that
Executive will pay any filing fees associated with any arbitration that
Executive initiates, but only so much of the filing fees as Executive would have
instead paid had he or she filed a complaint in a court of law. The Arbitrator
will administer and conduct any arbitration in accordance with California law,
including the California Code of Civil Procedure, and the Arbitrator will apply
substantive and procedural California law to any dispute or claim, without
reference to rules of conflict of law. To the extent that the JAMS Rules
conflict with California law, California law will take precedence. The decision
of the Arbitrator will be in writing, and any decree or award rendered by the
Arbitrator may be entered as a final and binding judgment in any court having
jurisdiction thereof. Any arbitration under this Agreement will be conducted in
San Mateo County, California. 13.3. Remedy. Except as provided by the Act and
this Agreement, arbitration will be the sole, exclusive, and final remedy for
any dispute between Executive and the Company. Accordingly, except as provided
for by the Act and this Agreement, neither Executive nor the Company will be
permitted to pursue court action regarding claims that are subject to
arbitration. 13.4. Administrative Relief. Executive understands that this
Agreement does not prohibit him or her from pursuing any administrative claim
with a local, state, or federal administrative body or government agency that is
authorized to enforce or administer laws related to employment, including, but
not limited to, the Department of Fair Employment and Housing, the Equal
Employment Opportunity Commission, the National Labor Relations Board, or the
Workers’ Compensation Board. This Agreement does, however, preclude Executive
from pursuing court action regarding any such claim, except as permitted by law.
13.5. Voluntary Nature of Agreement. Each of the Company and Executive
acknowledges and agrees that such party is executing this Agreement voluntarily
and without any duress or undue influence by anyone. Executive further
acknowledges and agrees that he or DocuSign Envelope ID:
6B9025B7-A79C-4023-A2CF-02C98D7AD9F7DocuSign Envelope ID:
5D8A6CF9-F250-48CD-BE0E-74A976C1293C



--------------------------------------------------------------------------------



 
[a1031rocketfuelrandywoot013.jpg]
13 she has carefully read this Agreement and has asked any questions needed for
him or her to understand the terms, consequences, and binding effect of this
Agreement and fully understands it, including that Executive is waiving his or
her right to a jury trial. Finally, Executive agrees that he or she has been
provided an opportunity to seek the advice of an attorney of his or her choice
before signing this Agreement. 14. Entire Agreement. This Agreement, the At-Will
Employment, Confidential Information, Invention Assignment, and Arbitration
Agreement, and Executive’s written equity compensation agreements with the
Company constitute the entire agreement of the parties hereto and supersede in
their entirety all prior representations, understandings, undertakings or
agreements (whether oral or written and whether expressed or implied) of the
parties with respect to the subject matter hereof. This Agreement specifically
supersedes the severance payments and benefits (including equity acceleration)
to which Executive otherwise may have become entitled to pursuant to the offer
letter between the Company and Executive dated January 20, 2015. 15. Choice of
Law. This Agreement will be governed by the laws of the State of California
(with the exception of its choice of law and conflict of laws provisions). 16.
Severability. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision hereof, which shall remain in full force and effect. 17. Counterparts.
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together will constitute one and the same instrument.
[Signature Page Follows] DocuSign Envelope ID:
6B9025B7-A79C-4023-A2CF-02C98D7AD9F7DocuSign Envelope ID:
5D8A6CF9-F250-48CD-BE0E-74A976C1293C



--------------------------------------------------------------------------------



 
[a1031rocketfuelrandywoot014.jpg]
14 IN WITNESS WHEREOF, the parties have executed this Management Retention
Agreement on the respective dates set forth below. COMPANY ROCKET FUEL INC. By:
Title: Date: EXECUTIVE RANDY WOOTTON By: Title: Date: DocuSign Envelope ID:
6B9025B7-A79C-4023-A2CF-02C98D7AD9F7 Interim Chief Executive Officer 4/8/2015 |
08:50 PT Chief Revenue Officer 4/8/2015 | 09:59 ET DocuSign Envelope ID:
5D8A6CF9-F250-48CD-BE0E-74A976C1293C



--------------------------------------------------------------------------------



 